Citation Nr: 0711114	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-29 333	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for shell fragment wound 
of the right posterior thorax area with retained foreign 
body, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board denied the veteran's appeal for a higher rating for 
the service-connected shell fragment wound in May 2005.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The veteran and VA 
General Counsel submitted a joint motion and the Court 
remanded the case to the Board in March 2006.  In October 
2006, the Board denied a claim for a separate 10 percent 
rating for tinnitus in each ear and remanded the shell 
fragment wound rating issue for further evidentiary 
development.  The case is again before the Board.


FINDING OF FACT

The veteran's shell fragment wound of the right posterior 
thorax area with retained foreign body causes intermittent 
pain, but no functional loss due to muscle damage; the shell 
fragment wound scar is tender to palpation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
shell fragment wound of the right posterior thorax area with 
retained foreign body have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.7, 
4.118, Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. §§ 4.56, 
4.73, 4.118 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from March 1966 to March 
1970.  The veteran suffered a shell fragment wound (SFW) of 
the right posterior chest in the latter part of May 1968.  
The wound was debrided and dressed.  The physical examination 
was reported as normal except for the wound.  A piece of 
metal was retained in the body.  The veteran's wound was 
monitored and treated for approximately three weeks.  He was 
seen in December 1968 with complaints of pain with movements 
of his right upper arm.  The physician noted that x-rays 
showed a small fragment imbedded in the serratus muscle.  The 
veteran was found to have deep muscle tenderness along the 
mid-axillary line.  He was prescribed Butazolidin.  The 
veteran was seen again in April 1969 with a complaint of pain 
and discomfort in the area of the SFW with work and when 
running.  The veteran's SFW was not noted as an abnormality 
on his February 1970 separation physical examination.

The veteran submitted his original claim for disability 
compensation benefits in August 1970.  He was examined by VA 
in October 1970.  He complained of pain in his side from his 
SFW with lifting and with weather changes.  The examiner 
noted the presence of a scar in the right posterior area of 
the chest that measured 11/2 inches by 1 inch.  The scar was 
said to be flat and asymptomatic.  The examiner said that 
there was no impairment of movement of the back or trunk.  X-
rays showed a 5 millimeter (mm) by 8 mm metallic fragment in 
the right lateral thoracic wall just at the level of the 
inferior angle of the right scapula.  The diagnosis was SFW 
scar of the thorax, right posterior lower area, with 
residuals.

In November 1970, the veteran was granted service connection 
for a scar of the right posterior thorax area with a retained 
foreign body.  He was assigned a 10 percent disability 
rating.

The veteran was afforded a VA examination in August 1982.  
The examination was recorded on VA Form 21-2545.  The veteran 
reported that he had been treated at the VA Hospital, 
Westside, Chicago, from 1981 to the present for back and 
chest pains, and sinus problems.  The examiner noted the 
history of the SFW.  He described the resulting scar as 11/2 
inches by 11/4 inches at the inferior aspect of the right 
scapula.  The scar was described as smooth, nontender, light 
in color, with no induration or hypopigmentation.  The 
examiner said that there was a 1 mm depression and thinning 
of the skin.  

The veteran's disability rating was reduced to a 
noncompensable rating by way of a rating decision dated in 
September 1982.  The veteran appealed the reduction.

The veteran submitted a letter from G. C. Rasch, M.D., dated 
in November 1982.  Dr. Rasch said that he examined the 
veteran for his claim.  He noted that the veteran received a 
shrapnel injury in service and had some discomfort in the 
right chest area.  Dr. Rasch reported that there was point 
tenderness anterior to the scar in the right lateral chest.  
He noted that x-rays brought to him showed a small piece of 
shrapnel at the site of the point tenderness.  He added that 
he did not feel that the veteran had enough discomfort at the 
time to warrant removal.  

The veteran testified at a RO hearing in June 1983.  He said 
that certain movements caused him to experience chest pain.  
Sometimes the pain would be severe enough that he would have 
to lie immobile for an hour or so.  He said that he 
experienced some severe pain to his chest probably at least 
20 times per month.  He said that he had been evaluated for 
heart-related problems because of his chest pain.  

The Board issued a decision in August 1984.  The Board 
considered a possible rating for a muscle disability under 
muscle group XXI, Diagnostic Code 5321, 38 C.F.R. § 4.73 
(1984).  However, the Board decided that the veteran's 
disability warranted a 10 percent rating as analogous to a 
painful scar under Diagnostic Code 7804, 38 C.F.R. § 4.118 
(1984).  

The RO implemented the Board's decision by way of a rating 
decision dated in August 1984.  The veteran was assigned a 10 
percent rating, effective from March 3, 1970.

The veteran submitted his current claim for an increased 
rating for his service-connected SFW scar in April 2002.  He 
asserted that the disability had increased in severity.

The veteran was afforded a VA dermatology examination in June 
2002.  The veteran told the examiner that he had no pain at 
the scar site of his SFW but that he had a right-sided chest 
pain on the lateral aspect of his chest.  The veteran said 
that he had had this pain since he was wounded.  The examiner 
reported that the veteran had a scar located on the right 
posterior thorax.  The scar was measured as 2 centimeters 
(cm) by 3 cm and was oblong in shape.  There was no pain in 
the scar, or adherence to underlying tissue.  The skin in the 
area of the scar was described as normal.  The examiner 
further reported that there was no ulceration or breakdown of 
the skin.  The scar was said to be minimally depressed.  
There was no evidence of tissue damage.  The examiner said 
the scar was the color of normal skin.  There was mild 
disfigurement at the scar site.  There was no limitation of 
motion or limitation of function caused by the scar.  

The same VA examiner also conducted a muscles examination.  
The veteran gave a history of having pain in the lateral part 
of his chest since he suffered his SFW in service.  He said 
that the pain was brought on by twisting and turning and was 
relieved by rest and aspirin.  The veteran said that he 
experienced attacks about 5 times per week.  They lasted for 
about an hour and they seemed to occur more commonly while at 
work where he was a mechanic.  The veteran felt that the 
attacks were starting to affect him at work because he would 
have to take a 15-20 minute break if he had an attack.  He 
said that he has not had any work loss.  The examiner noted 
the prior records and history of the veteran's SFW.  She said 
that it did not appear that any muscles were destroyed or 
injured although the veteran had had intermittent right-sided 
upper back pain since his being wounded.  There was no 
evidence of any injury of any bony structure, nerves or 
vascular structures.  The examiner said that there was 
minimal tissue loss under the scar.  There were no adhesions 
or tendon damage.  The examiner said that the veteran's 
muscle strength in the arms was normal, as was sensory 
examination in all extremities.  She said that the veteran 
had normal sensation in the chest.  The veteran was noted to 
be able to move the muscle group independently through a 
useful range of motion but with limitation by pain 
intermittently.

The veteran was noted to have a range of motion of the lumbar 
spine of forward flexion from 0 to 70 degrees, and extension 
from 0 to 15 degrees.  He had lateral bending to the right 
and left from 0 to 18 degrees.  The veteran was said to have 
some mild painful motion at the lower lumbar area at the end 
of the movement.  The examiner stated that it was of note 
that the veteran had a lower back condition as well.  The 
veteran had a bilateral range of motion for the shoulders of 
0 to 160 degrees abduction and forward flexion.  He had 0 to 
80 degrees external and internal rotation.  Muscle strength 
and mass were said to be normal.  X-rays of the thoracic 
spine were interpreted to show minor anterior spurring at T6-
T11.  The diagnosis was SFW of the right posterior thorax 
with intermittent right posterior chest pain.

The veteran submitted several signed VA Form 21-4142s to 
authorize the RO to obtain records on his behalf in February 
2003.  One was for a Dr. George Rash.  The veteran indicated 
that he could not locate an address for Dr. Rash and said 
that he was probably retired.  The veteran also indicated 
that Dr. Rash treated him for his SFW from 1973 to 1980.

The veteran provided a VA Form 21-4142 for a Dr. Predey for 
treatment provided from 1980 to 1990.  The RO attempted to 
obtain the records but the request was returned.  The veteran 
submitted a statement in March 2003 wherein he said the 
clinic was closed and that he was unable to find an address 
for Dr. Predey.

The veteran also provided a VA Form 21-4142 for VA records 
from the VA medical center (VAMC) Westside in Chicago, 
Illinois.  The period of treatment was for 1970 to 1985.  The 
RO made several attempts to obtain the records but was 
informed on several occasions that no records for the veteran 
could be located.

Records were obtained from S. Shoemaker, D.O. in March 2003.  
Dr. Shoemaker treated the veteran in April and July 2002, 
respectively.  The veteran was noted to have a SFW of the 
right posterior chest wall.  In April 2002, the chest was 
tender to palpation.  The veteran complained of chest wall 
pain at times.  In July 2002, he said that he had chest wall 
pain all of the time, with the pain worse at the site of his 
SFW.  The Board notes that Dr. Shoemaker provided records as 
indicated above, although the veteran reported treatment from 
1990.  Dr. Shoemaker did not respond to additional requests 
for medical records.  The veteran did not provide any of 
Dr. Shoemaker's records.  

The veteran was afforded a VA dermatology examination in 
February 2004 in conjunction with a claim for service 
connection for an unrelated skin condition.  The examination 
report provided no pertinent evidence.

Associated with the claims file are VA treatment records for 
the period from June 2002 to February 2004.  The records do 
not reflect any treatment or assessment for any complaints 
directly related to the veteran's service-connected SFW.  The 
veteran was noted to complain of chest wall pain, especially 
on the right side, on one occasion in May 2003.  There was no 
physical finding related to the veteran's SFW.  

The veteran submitted his substantive appeal regarding his 
increased rating for his SFW in June 2004.  The veteran said 
that he felt that there was pertinent information in the VA 
records that was not located.  He said the records included 
all of his original treatment along with files from his 
personal physicians.  He said the records from his private 
physicians were no longer available.  He also said that he 
felt that the debilitating effects of when the shrapnel 
"hits the nerve" had not been addressed.

Following the Board's October 2006 remand, a November 2006 VA 
examination was conducted.  The veteran reported that he was 
experiencing pain on a daily basis, which pain started at the 
wound site and radiated across his chest and into his right 
flank.  He reported experiencing such pain on a daily basis; 
it lasted 30 minutes and was aggravated by twisting or 
reaching.  He also noted that the pain started as a severe, 
sharp pain that decreased to a moderately severe pain, which 
resolved with aspirin and rest.  He had not missed any work 
over the previous 12 months because of the pain.  

On examination, there was a scar of 1-inch diameter about 3 
inches below the right scapula.  No tissue loss was noted.  
There was mild tenderness noted on palpation of the scar, but 
no adhesion.  Texture of the skin was slightly irregular.  
The scar was stable and slightly depressed (less than 1 
millimeter).  The scar was also described as superficial and 
slightly whiter than the rest of the skin, but there was no 
limitation of motion or limitation of function due to the 
scar.  

No bone or joint or nerve damage was found.  There was no 
loss of muscle function of the back or chest, and there was 
no joint function affected by the wound.  Pain was noted 
behind the right nipple with left lateral bending and right 
rotation of the lumbar spine.  An x-ray revealed a metallic 
fragment in the lateral soft tissues adjacent to the right 
chest, which appeared to be in the muscle of the right 
posterior thorax.  The assessment was that there was no 
functional loss on examination and no loss of motion in the 
chest or back because of the complained-of pain.  It was also 
reported that the pain from the scar was different from the 
pain on movement, but there was no functional loss and no 
loss of chest or back motion because of the pain.  No muscle 
damage was evident.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590 (2002) (codified at 38 C.F.R. § 4.118 
(2006)).  Because this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's 
service-connected SFW.  

The veteran's service-connected SFW has been evaluated as 
equating to a superficial scar that is painful on examination 
under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2002).  The 
veteran's 10 percent rating is the maximum schedular rating 
available under Diagnostic Code 7804.  Accordingly, the 
veteran cannot obtain an increased rating under this 
diagnostic code.

In order to warrant a higher rating under the prior criteria, 
the veteran would have to have disfiguring scars of the head, 
face or neck under Diagnostic Code 7800 or third degree burn 
scars under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2002).  
A separate 10 percent rating may also be assigned for poorly 
nourished superficial scars that are repeatedly ulcerated.  
Diagnostic Code 7803.  The veteran's scar is not located on 
or in an area for consideration of a rating under Diagnostic 
Code 7800 and is not the result of a third degree burn.  
Additionally, there is no indication that the veteran's scar 
is poorly nourished or ulcerated.  Accordingly, the only 
other rating for consideration is an evaluation of limitation 
of function of the part affected under Diagnostic Code 7805.

There is no objective evidence of record to show that the 
veteran suffers from any limitation of function.  The 
veteran's complaints are essentially unchanged from service 
or his original VA examination in October 1970.  He 
experiences pain in the area of the SFW with certain 
movements, and the pain radiates.  More recently, the pain 
has occurred more frequently.  The Board notes that the 
veteran has said that he sometimes has to take a break at 
work to deal with what he terms an attack; he also said that 
he had not lost any time from work.

The June 2002 VA dermatology and muscle examinations did not 
report any physical changes related to the SFW.  The VA 
examiner found that the muscle mass and strength were normal 
and that there was no limitation of function.  The scar has 
not changed in appearance over the years.  The veteran was 
tender at the site of the SFW, whether it was from his scar 
or from his piece of retained fragment.  There is no 
objective evidence of any nerve involvement or muscle damage.  
On the most recent examination in 2006, it was specifically 
concluded that the scar caused no limitation of function or 
limitation of motion.  The Board therefore finds that the 
evidence of record does not support a finding that there is a 
functional limitation resulting from the veteran's SFW scar 
that would warrant an increased or separate rating.  

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805--
scars may be rated on the limitation of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  Given the 
Board's prior analysis in this regard, there is no different 
basis to award an increased rating under Diagnostic Code 7805 
under the amended regulations.

As with the prior rating criteria, Diagnostic Codes 7800 and 
7801 do allow for a higher disability evaluation for scars 
that result in disfigurement of the head, face or neck, or 
scars other than on the head, face, or neck that are deep or 
cause limited motion.  38 C.F.R. § 4.118 (2006).  However, as 
before, those diagnostic codes are not applicable in the 
veteran's case.  The veteran's SFW scar is not located on the 
head, face, or neck.  Further, the scar is not deep and does 
not limit motion.

The Board notes that, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2006).  One exception to this general rule, however, is the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2006), which 
states that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which had a rating criterion the same as another.  
The Court also held that the conditions were to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Esteban, at 261.  The critical point made 
was "that none of the symptomatology for any one of those 
three conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  
Here, there is no suggestion that the painful scar is also 
manifested by any symptom for which a separate rating may be 
assigned.  It does not cause limitation of function; it is 
not unstable; and it is not of a size as to warrant a 
compensable rating under the new criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2006) (scars that are not of 
the head, face, or neck, and that are not deep (no associated 
underlying soft tissue damage) and that do not cause limited 
motion, may be assigned a 10 percent rating if they cover an 
area of 144 square inches).  

The Board notes that the veteran's SFW scar disability 
includes a retained foreign body.  This represents something 
different than the superficial scar, and implies some effect 
on underlying muscle, especially given the 2006 examiner's 
opinion that the fragment appears to be located in muscle of 
the right posterior thorax.  However, there is no evidence of 
record to demonstrate that the veteran suffers from a 
separate compensable disability involving any impairment of 
the muscles.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2006).  Muscle injuries are classified as slight, 
moderate, moderately severe, or severe.  Slight disability is 
defined by a simple wound without debridement or infection, 
with records showing brief treatment and return to duty.  
Healing with good functional results is demonstrated with no 
cardinal signs and symptoms of muscle disability.  
Objectively, there is minimal scarring with no evidence of 
fascial defect, atrophy, or impaired muscle tonus.  There is 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2006).

Moderate disability is defined by a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  There is evidence of in-service treatment and 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscle.  Objectively, 
there is an indication of a track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

Slight disability of any of the muscles of the torso or of 
the extrinsic muscles of the shoulder girdle is assigned a 
zero percent rating.  38 C.F.R. § 4.73, Diagnostic Codes 
5301, 5319 through 5323 (2006).  Moderate disability of any 
of these muscles warrants a 10 percent rating, except for 
Muscle Group XX affecting the lumbar region where a 20 
percent rating is warranted.  Id.  

Here, the veteran has a retained fragment, but experiences no 
other sign or symptom that would warrant a compensable rating 
on account of muscle impairment.  The service records show 
that his wound was debrided, but there were no residuals and 
no prolonged infection.  The veteran has experienced the pain 
described by the 2006 VA examiner, but he has not had lowered 
threshold of fatigue or fatigue-pain.  In fact, the examiner 
specifically noted that there was no loss of muscle function.  
There has been no loss of deep fascia or muscle substance or 
impairment in tonus.  Rather, the findings made on 
examinations have, with one exception, correlated well with 
the expected findings for the definition of slight muscle 
impairment.  There is no fascial defect, no muscle atrophy 
and, as already noted, no loss of function.  Although he has 
a retained fragment, his disability picture more nearly 
approximates the criteria for "slight" impairment.  
38 C.F.R. § 4.7.  Indeed, his disability exactly mirrors the 
criteria for a characterization of "slight" impairment 
except for the small retained fragment.  Absent the loss of 
some muscle function as shown by the demonstration of a 
cardinal sign or symptom, the Board finds that any muscle 
disability is no more than "slight," as defined by 
38 C.F.R. § 4.56.  The veteran has episodes of pain that 
radiates, but there has been no demonstration of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement.  As 
already noted, his muscle functions without impairment.  
Therefore, any muscle impairment is best characterized as no 
more than "slight."  

It should also be pointed out that 38 C.F.R. § 4.56 requires 
that any through and through injury with muscle damage shall 
be evaluated as no less than a moderate injury, 38 C.F.R. 
§ 4.56(b) (2006), but the regulation includes no such 
specific mandate for retained fragments.  A retained 
fragment, by regulation, suggests a moderate level of 
disability, just as impairment of function does, but unlike a 
through and through injury, there is no regulatory 
requirement that a muscle injury must be characterized as 
moderate any time there is a retained fragment.  Thus, the 
provisions of 38 C.F.R. § 4.7 allow for consideration of 
which set of criteria is best approximated by the disability 
picture in any specific case.  Here, as explained above, the 
veteran's disability is best characterized as "slight" 
despite the retained fragment.  

As for the possibility of nerve damage, none has been shown.  
The most recent examiner clearly noted this.  Therefore, 
38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8719 
(2004), are not for application.

In evaluating the evidence of record, the Board cannot find 
any basis to warrant an increased rating for the veteran's 
shell fragment wound of the right posterior thorax area with 
retained foreign body.  The 10 percent rating is warranted 
for the painful scarring and no separate rating is warranted 
for any other manifestation of the scar or any muscle 
impairment.  His claim for an increased rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's service-
connected SFW.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006). 

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)), and the implementing regulations 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for an increased rating for a 
longstanding service-connected disability in April 2002.  The 
necessary information to complete his application for 
benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO originally wrote to the veteran in April 2002 to 
provide notice of VA's duty to assist.  The veteran was asked 
to identify any source of treatment records and either 
provide the records or authorize the RO to obtain them on his 
behalf.  This included any treatment provided by a military 
or VA facility.  The veteran was encouraged to submit his 
evidence, or the release authorizations, as soon as possible.  
The veteran responded with several VA Forms 21-4142.  

The RO again wrote to the veteran in June 2004.  The RO 
advised him regarding VA's duty to provide notice of 
information needed to complete his claim as well as 
information or evidence needed to substantiate his claim.  
The veteran was further advised of VA's duty to assist him in 
developing evidence in support of his claim.  The letter 
informed the veteran of the evidence already of record.  He 
was further informed of what he was responsible for and what 
the RO would do in the development of his claim.  The veteran 
was asked to submit his evidence as soon as he could.  
Finally, the RO informed the veteran of what evidence was 
needed to substantiate his claim for an increased rating for 
his service-connected SFW.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO assisted the veteran in the development of evidence.  
VA treatment records were obtained and associated with the 
claims file.  Private treatment records identified by the 
veteran were also obtained.  Efforts were made to obtain 
additional private records identified by the veteran.  In 
those instances where the records were not obtained, the 
veteran was informed of that and given an opportunity to 
obtain the records himself.  The veteran was afforded VA 
examinations as well.

The Board notes that the veteran alleged that there were 
missing records at the time he submitted his substantive 
appeal in June 2004.  The veteran identified a Dr. Predey as 
a source of treatment records, however, for a period 
extending only to 1990, some 12 years before his current 
claim.  Efforts were made by the RO to locate Dr. Predey and 
obtain his records but those efforts were unsuccessful.  The 
veteran informed the RO in March 2003 that he was not able to 
find an address for Dr. Predey.

Further, the veteran identified a Dr. George Rash as a source 
of medical records.  The veteran alleged that he had been 
treated by Dr. Rash from 1973 to 1980.  However, no address 
for Dr. Rash could be found and no records were obtained.  
The Board notes that Dr. George C. Rasch provided a statement 
in support of the veteran in November 1982.  Dr. Rasch had 
not seen the veteran prior to that time, as indicated in his 
statement.  He evaluated the veteran at that time in 
conjunction with a then-pending claim for VA benefits.  There 
is no indication from the statement that Dr. Rasch provided 
regular care to the veteran.  

The veteran has also alleged that he received treatment at 
VAMC Chicago (Westside) from 1970 to 1985.  The RO made 
multiple attempts to retrieve those records but was 
unsuccessful.  The veteran was notified of the unsuccessful 
attempts to obtain the records.  

In general, the alleged records would be considered to be 
constructively within VA's possession.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  However, the veteran 
has not indicated that, if the records do exist, that they 
are factually determinative of his current claim.  The 
records would pertain to alleged treatment that took place 17 
years prior to the current claim.  (The Court has reviewed 
the circumstances of such cases and concluded that if such 
material could be determinative of the claim and was not 
considered by the Board, a remand for readjudication would be 
in order.  Bell at 613; Dunn v. West, 11 Vet. App. 462, 466 
(1998).)  

In addition, there is pertinent evidence of record from 1970 
to 1984.  The evidence consists of VA examinations, medical 
records, and hearing testimony that covers that entire 
period.  The veteran was afforded two VA examinations during 
that period.  He submitted the evidence from Dr. Rasch.  It 
was noted that he was hospitalized at a VA facility for 
treatment of a movement disorder, a condition unrelated to 
his service-connected disability.  He testified at a hearing 
in 1983.  The Board decided his appeal of a rating reduction, 
resolving the issue in the veteran's favor, in August 1984.  
The status of the veteran's service-connected SFW is 
relatively well documented from 1970 to 1984.

As noted supra, where entitlement to compensation has already 
been established and an increased rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.  That is issue in this case.  
Although the veteran has alleged the older records are 
relevant, the other evidence of record from that period and 
the current VA examination reports and VA treatment records 
provide a basis for assessing his current level of 
disability, especially because the current medical evidence 
is largely unchanged from the veteran's original VA 
examination in October 1970.

The Board is aware of the veteran's assertion of older VA 
records being outstanding.  Multiple efforts to obtain those 
records have been made without success.  The veteran has been 
informed of that fact.  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).


ORDER

Entitlement to an increased rating for shell fragment wound 
of the right posterior thorax area with retained foreign body 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


